           Case 1:18-cv-08828-KPF Document 5 Filed 10/02/18 Page 1 of 1



                                                        USDC SDNY
 UNITED STATES DISTRICT COURT                           DOCUMENT
 SOUTHERN DISTRICT OF NEW YORK                          ELECTRONICALLY FILED
                                                        DOC #: _________________
  JASON B. NICHOLAS, KRISTINE                           DATE FILED: October  2, 2018
                                                                     ______________
  RAKOWSKY, LIANE NIKITOVICH,

                              Plaintiffs,
                                                          18 Civ. 8828 (KPF)
                       -v.-
                                                        SCHEDULING ORDER
  DONALD J. TRUMP, WILLIAM B.
  LONG,

                              Defendants.

 KATHERINE POLK FAILLA, District Judge:

        This morning, the Court became aware that it has been assigned this

 case, the Complaint for which was filed with a motion for a preliminary

 injunction on September 26, 2018. (Dkt. #1, 3). The motion requests a

 resolution by October 1, 2018. Upon receiving the Complaint, the Court

 undertook efforts to find a telephone number or email address for Plaintiffs,

 but was unsuccessful. Recognizing the urgency of Plaintiffs’ motion, the Court

 schedules a conference on that motion for Wednesday, October 3, 2018, at

 9:00 a.m. in Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley

 Square, New York, New York. The Court expects that Plaintiffs will effect

 service of the summons and Complaint on Defendants prior to appearing at

 that conference.

 SO ORDERED.

 Dated:        October 2, 2018
               New York, New York                 __________________________________
A copy of this Order was mailed by Chambers to:        KATHERINE POLK FAILLA
                                                      United States District Judge

 Liane Nikitovich
 425 Riverside Drive, 10F
 New York, NY 10025
